ON MOTION FOR REHEARING
In an able and forceful motion for rehearing, appellant asserts we erred in our original opinion in not requiring the state to show the weapon in question was capable of being fired. He bases his argument upon Tex.Penal Code Ann. § 46.01(3) (Vernon 1974), which defines a firearm as “any device designed, made or adapted to expel a projectile through a barrel by using the energy generated by an explosion or burning substance or any device readily convertible to that use.” The thrust of his argument is that without proof of capability of its being fired, there is no evidence in the record to justify a jury finding that the weapon in question is a device within the purview of that section. We continue to disagree.
The short-barreled firearm in question was received into evidence for the inspection and examination of the jury, and we continue to hold its introduction together with proof of its possession by appellant was sufficient to create a prima facie case for the state.
In addition to the cases mentioned previously which, we believe, justify that finding, we note the case of Walker v. State, 543 S.W.2d 634 (Tex.Cr.App.1976). In that case, in a well reasoned opinion, the court held that a forty-five caliber pistol which was without a firing pin or clip at the time of its recovery by the police was a “firearm” within the purview of Section 46.-01(3), even if the clip and firing pin were missing at the time of the robbery in question. Id., at 637.
We think this case analogous. The inspection of the weapon here by the jury would justify its finding that it was a device designed, made or adapted to expel a projectile through a barrel by using the energy generated by an explosion or burning substance.
Appellant again urges that the testimony of the witnesses Kelly and Gilmore was sufficient to raise a fact issue as to the weapon’s capability of being fired. We continue to believe that the testimony of the witnesses that they had not seen the weapon fired was not the equivalent of testimony that it could not be fired.
Alexander v. State, 617 S.W.2d 269 (Tex.Cr.App.1981) cited by appellant, is, we think, distinguishable. In that case the court properly held that a twelve inch motorcycle chain with a nylon cord tied around the last link was not an instrument specifically designed, made or adapted for the purpose of inflicting serious bodily injury or death. Id., at 270. We do not believe that holding to be applicable to a .22 caliber sawed-off rifle nor the reasoning analogous to this case.
Appellant’s motion for rehearing is overruled and the judgment of conviction affirmed.